UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1726



ISABELLE R. L. RILEY,

                                            Plaintiff - Appellant,

         versus


VIRGINIA COMMONWEALTH    UNIVERSITY;   VCU/MCV
SCHOOL OF DENTISTRY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-1017)


Submitted:   August 14, 1997             Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isabelle R. L. Riley, Appellant Pro Se. David Lee Ross, Pamela
Finley Boston, VIRGINIA COMMONWEALTH UNIVERSITY, Richmond, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's adverse grant of sum-

mary judgment, and dismissal of Appellant's case filed pursuant to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§ 2000e (West 1994). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Riley v. Virginia
Commonwealth Univ., No. CA-96-1017 (E.D. Va. May 8, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2